    
  

  

Norris S. DISTRICT Coy URT
DISTRICT OF TEXAg

FILED

    
 
  

IN THE UNITED STATES DISTRICT COURT

   
 
  

AMARILLO DIVISION
UNITED STATES OF AMERICA By ,US. Dis} 'RICT COURT
Plaintiff, § :
V. : Criminal Action No. 2:19-CR-00180-Z-BR
DAVID PORRAS-CERVANTEZ (1) :
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 13, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
David Porras-Cervantez filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant David Porras-Cervantez
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant David Porras-Cervantez;
and ADJUDGES Defendant David Porras-Cervantez guilty of Count One, in violation of 8 U.S.C. §§
1326(a) and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, December 30, 2019.

 

Vv

M Mer J. ESpsincr
ITED EATS S DISTRICT JUDGE
